Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20       PageID.3062   Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  FORD MOTOR COMPANY and
  FORD GLOBAL TECHNOLOGIES,
  L.L.C.,                                          Case No. 4:17-cv-11584
                                                   District Judge Terrence G. Berg
              Plaintiffs,                          Magistrate Judge Anthony P. Patti

  v.

  INTERMOTIVE, INC., and
  GREGORY E. SCHAFER,

            Defendants.
 _________________________/

  OPINION AND ORDER DEEMING RESOLVED IN PART, GRANTING IN
      PART & DENYING IN PART INTERMOTIVE’S MOTION FOR
                   SANCTIONS (ECF No. 79)

 I.    OPINION

       A.    Instant Matter

       The background of this case is set forth in detail in the Court’s May 29, 2020

 order (ECF No. 104) and does not warrant repetition here. Currently before the

 Court on referral from Judge Berg is InterMotive’s March 12, 2020 motion for

 sanctions under Fed. R. Civ. P. 37(b) (ECF Nos. 79, 85), regarding which two

 sealed exhibits (ECF Nos. 80 & 97), a response (ECF No. 91), two declarations

 (ECF Nos. 92, 93), a reply (ECF No. 96), and a statement of resolved and

 unresolved issues (ECF No. 99) have been filed.
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20       PageID.3063      Page 2 of 15




       Due to the Covid-19 pandemic and the Governor of Michigan’s shelter-in-

 place executive order(s), I conducted a telephonic hearing on May 20, 2020, at

 which attorneys Jared Cherry, Gregory D. Phillips, Andrew M. Grove, and Gerald

 E. McGlynn, III appeared. (ECF Nos. 101, 103.) As confirmed at the hearing,

 InterMotive asserts that Ford should give more complete responses to Request to

 Produce Nos. 24, 30, 31 and 32, as well as Interrogatory Nos. 10, 11, 12 and 13.

 (ECF No. 105, PageID.3024-3025.) At the conclusion of the telephonic hearing, I

 took this motion under advisement.

       B.     InterMotive’s Motion for Sanctions under Fed. R. Civ. P. 37(b)

       In its motion for sanctions, InterMotive alleges that Ford has not complied

 with the Court’s January 31, 2020 order (ECF No. 76), namely by refusing to

 produce “any documents relating to the sales of vehicles other than 2 pages of

 unverifiable ad hoc summaries (Ex. A at FORD094379 and FORD094380)[,]” and

 “information regarding its vehicle sales outside the U.S.” (ECF No. 79,

 PageID.2191.)

       Considering InterMotive’s prayer for relief (ECF No. 79, PageID.2202-2203

 ¶¶ 1-6), as narrowed by the joint statement (ECF No. 99, PageID.2946-2950), and

 further considering that “[p]arties may obtain discovery regarding any

 nonprivileged matter that is relevant to any party's claim or defense and

 proportional to the needs of the case,” Fed. R. Civ. P. 26(b)(1), InterMotive’s

                                           2
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20         PageID.3064     Page 3 of 15




 motion is DEEMED RESOLVED IN PART, GRANTED IN PART, and

 DENIED IN PART as follows:

       1.     As to Document Requests Nos. 24, 30, 31, and 32 (Sales of Ford

 Vehicles Sold With its UIM) (ECF No. 99, PageID. 2946-2947), which seek

 either “documents,” “all commercial documents,” or “all documents,”1 and are not

 limited to the jurisdiction of North America (ECF No. 79-5, PageID.2296-2298)2

 and for which Ford produced its first supplemental answers on February 28, 2020

 (ECF No. 79-4, PageID.2235-2268), the motion is GRANTED IN PART. No




 1
   As clarified at the first hearing, InterMotive is looking for vehicle sales invoices.
 (ECF No. 77, PageID.2076.) While the Court believes that this is a reasonable
 request and proportionate to the needs of this case, as explained herein, a request
 for “all” sales documents beyond that, potentially including any scrap of
 documentation touching upon sales beyond invoices, is indeed too broad and
 disproportionate.
 2
   It is clear to this Court that Ford Motor Company, when considered together with
 its subsidiaries, is a worldwide organization. Preliminarily, Ford Motor
 Company’s 2019 Annual Report, of which this Court takes judicial notice under
 Fed. R. Evid. 201, contains several pages labeled, “Ford Motor Company and
 Subsidiaries Financial Statements.” See
 https://s23.q4cdn.com/725981074/files/doc_downloads/Ford-2019-Printed-
 Annual-Report.pdf (last visited June 14, 2020) (pp. 5, 89, 99-162). Its “Retail
 Sales, Industry Volume, and Market Share” include line items for North America,
 South America, Europe, Australia, etc. (Id. (pp. 10).) Moreover, at least as of
 January 31, 2020, Ford Motor Company had subsidiaries or sub-subsidiaries in
 North America, Europe, Asia, South America, Australia, and Africa. (Id. (pp. 174-
 175).) Among these is Ford-Werke GmbH, a German company. (Id. (pp. 175);
 see also ECF No. 92, PageID.2666, ¶ 6.)

                                            3
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20      PageID.3065    Page 4 of 15




 later than Wednesday, July 15, 2020, Ford SHALL: (1) supplement its written

 response, under oath, to confirm that the documents already produced by Ford (see

 ECF No. 80) are complete for North America (i.e., include information from the

 United States, Canada, and Mexico) or update it to include such information;3 (2)

 supplement its document production to include sales invoices for all North

 American sales; and, (3) supplement its document production to include sales

 invoices for non-North American jurisdictions, but only if Ford Motor Company

 and/or Ford Global Technologies, L.L.C., has possession, custody or control over

 such documents (or a willingness to otherwise produce them) in accordance with

 the instructions provided below. To the extent Ford raises any Fed. R. Civ. P.

 26(b)(2)(C) proportionality or burdensomeness objections (ECF No. 91,

 PageID.2550, ECF No. 99, PageID.2946-2947), such objections are

 OVERRULED (except as stated herein), because:

       (a)   they were previously waived; Ford has never properly
             supported its “unduly burdensome” objection by affidavit or
             declaration, e.g., by explaining why it would be unduly
             burdened, what it would take to retrieve the sales invoices at
             issue, or why these are not readily available in a computerized,
             electronically interconnected business environment (such as the
             one that presumably exists between Ford, its dealers, its




 3
  (See ECF No. 79-2 [Mar. 12, 2020 Attorney Grove Decl.], ECF No. 96-1 [Apr.
 28, 2020 Attorney Grove Decl.])

                                          4
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20        PageID.3066    Page 5 of 15




              subsidiaries, and its affiliates) (see ECF No. 70-3,
              PageID.1852-1865 [November 6, 2019]);4

       (b)    the Court previously overruled Ford’s objections to these
              requests (see ECF No. 76, PageID.2028 [January 31, 2020]);
              and/or,

       (c)    Ford failed to object to or seek reconsideration of the January
              31, 2020 order compelling discovery (ECF No. 76), which the
              Court characterized on May 20, 2020 as concerning discovery
              requests for “all” sales documents (ECF No. 105, PageID.3036-
              3037). See Fed. R. Civ. P. 72(a) (“A party may not assign as
              error a defect in the order not timely objected to.”), Superior
              Prod. P'ship v. Gordon Auto Body Parts Co., 784 F.3d 311, 321
              (6th Cir. 2015) (“PBSI waived its right to appeal this issue for
              failure to object to the magistrate judge's order in a timely
              fashion.”).

 Moreover, even the figures that Ford did provide show substantial sales in just the

 United States and Canada alone. (ECF No. 80, PageID.2314-2315.) If, as

 InterMotive claims, these vehicles each contained a misappropriated trade secret,

 damages or royalties could be substantial, particularly if worldwide sales of the

 allegedly offending vehicles are exponentially larger. Requiring production of the

 invoices to back up theses sales figures does not seem disproportionate to the needs



 4
  A party objecting to a request for production of documents as unduly burdensome
 must submit affidavits or other evidence to substantiate its objections. In re
 Heparin Prods. Liab. Litig., 273 F.R.D. 399, 410-411 (N.D. Ohio 2011); Sallah v.
 Worldwide Clearing, LLC, 855 F. Supp. 2d 1364, 1376 (S.D. Fla. 2012);
 Convertino v. U.S. Dep’t of Justice, 565 F. Supp. 2d 10, 14 (D.D.C. 2008). See
 also Magistrate Judge Patti’s “Discovery and Discovery Motions” Practice
 Guidelines, which are accessible at:
 http://www.mied.uscourts.gov/index.cfm?pageFunction=chambers&judgeid=51.
                                          5
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20          PageID.3067     Page 6 of 15




 of this case. As InterMotive convincingly argued at the January 28, 2020 hearing

 on this subject:

       They should be able to know what their sales of these vehicles are.
       They sold "X" number of vehicles. It could be 80 or 100,000 of these
       vehicles so far with the Upfitter Interface Module on it. They have
       invoices for that. What did they sell them for? So that's what we're
       asking for, and we think that that's our burden [to prove].

 (ECF No. 77, PageID.2076.) While Ford is apparently able to provide both

 number of vehicles sold and gross sales figures for at least North America through

 the North American Vehicle Information System (NAVIS) (see ECF No. 80,

 PageID.2314-2315), InterMotive is entitled to check the figures provided against

 actual sales invoices, i.e., to test both the veracity and accuracy of these figures.

 Furthermore, Ford’s argument that the issue of worldwide sales figures “never

 came up” before this juncture (ECF No. 105, PageID.73, 77) is not well-taken.

 The original discovery requests at issue defined “Ford,” in pertinent part, as “Ford

 Motor Company and Ford Global Technologies, LLC and their subsidiaries,

 affiliates, sister corporations, divisions and predecessors, whether wholly or

 partially owned . . . .” (ECF No. 79-5, PageID.2284-2285, 2292-2293.) Several of

 these requests ask for information or documentation regarding “sales of vehicles

 that Ford sold . . .” or “sales of Ford vehicles . . . .” (ECF No. 79-5, PageID.2288,

 2297-2298.) Worldwide sales information has been at issue from the start.

 Finally, even if, as Ford argues, “InterMotive seeks to apply a different standard to

                                            6
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20         PageID.3068     Page 7 of 15




 Ford than InterMotive has followed throughout this litigation[,]” (ECF No. 91,

 PageID.2555-2556), the Court declines to engage in a comparison of the phrasing

 in Ford’s and InterMotive’s underlying discovery requests, the latter of which are

 not before the Court.

       (2) As to Interrogatory Nos. 10, 11, 12, and 13 (Sales of Ford Vehicles

 Sold with its UIM) (ECF No. 99, PageID.2947-2948), for which Ford provided

 second supplemental answers on March 2, 2020 (ECF No. 79-3), and considering

 that Ford has already produced two-page sales summaries from NAVIS (ECF No.

 96, PageID.2809, 2813), the motion is GRANTED IN PART, according to the

 following observations and options. In the counterclaim, Ford is accused of

 breaching a confidentiality agreement by sharing or disseminating InterMotive’s

 trade secret. (ECF No. 42, PageID.992-996 ¶¶ 44-62.) If the trade secret was

 shared with Ford’s domestic or international subsidiaries or affiliates and used in

 vehicles sold in commerce, InterMotive would be entitled to know how many such

 vehicles contained the allegedly secret technology, as well as the sales figures

 generated thereby, in order to calculate its damages. Ford resists providing this

 information, claiming a lack of control or an inability to retrieve it from its foreign

 affiliates. However, the Court remains skeptical of the assertion that Ford – which

 annually reports worldwide sales achieved through its international subsidiaries

 and affiliates and which admits to owning 100% of Ford European Holdings,

                                            7
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20        PageID.3069    Page 8 of 15




 L.L.C., which in turn is a 99.9995% shareholder in Ford-Werke GmbH (hereinafter

 “Ford-Werke,” i.e., Ford’s German affiliate) – is somehow unable to demand and

 obtain information breaking down the total number of units containing UIM and

 sales figures for those units (in Germany, in Europe, and worldwide) with respect

 to any subsidiary for which they report sales. (See ECF No. 105, PageID.3043-

 3044 and ECF No. 92, PageID.2667, ¶¶ 7 & 8.)5 As Ford’s own counsel explained

 the Court, “Ford Motor Company is, of course, a global organization. So when

 Ford reports about its operations, it does so on a global basis. And it does operate

 through subsidiaries and joint ventures and so on. It does report that information in

 one document, in its annual report.” (ECF No. 105, PageID.3044.) And when

 Ford’s counsel was asked by the Court:



 5
   According to Ford’s Counsel and Assistant Secretary, “[a]dditionally, Ford and
 two of its wholly-owned subsidiaries (Ford International Capital LLC and Ford
 Germany Holding LLC) each own a small number of preference shares that
 together amount to approximately 0.0003% of Ford-Werke’s capital stock. The
 preference shares held by Ford, Ford International Capital LLC and Ford Germany
 Holding LLC provide each company with 10% voting power in the shareholder's
 meeting of Ford-Werke.” (ECF No. 92, PageID.2667, ¶ 9.) Ford’s ownership of
 Ford-Werke was summed up at the hearing:

       THE COURT: Okay. So what we have, a situation where Ford's
       wholly-owned subsidiary very, very, very, very nearly wholly owns
       Ford Werke GmbH, correct?

       MR.CHERRY: Yes. Correct.

 (ECF No. 105, PageID.3043.)
                                           8
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20         PageID.3070     Page 9 of 15




       If the CEO of Ford Motor Company turns to the CEO of Ford Werke,
       its sub-subsidiary, and says “Great that you gave me your sales
       information for me to include in my public filings and offerings, but I
       want it broken down because I want to know which of those vehicles
       has the UIM in it,” you're not telling me that Ford Werke CEO would
       say “No,” would you?

 Ford’s counsel responded: “No. I am not purporting to tell you that.” (ECF No.

 105, PageID.3045.) Yet Ford apparently does not wish to ask for or provide this

 information here.

       Accordingly, no later than Monday, July 6, 2020, Ford SHALL inform the

 Court whether it will voluntarily report worldwide sales (number of vehicles and

 monetary figures, as previously ordered) relating to the total number of units

 containing UIM worldwide for any subsidiary for which it reports sales in its SEC

 filings and to shareholders. If Ford will voluntarily supply such information, then

 it should supplement its answer no later than Monday, July 27, 2020. If Ford will

 not do so, then, no later than Thursday, August 27, 2020, InterMotive will be

 permitted to take Fed. R. Civ. P. 30(b)(6) deposition(s) related to the topic of

 Ford’s relationship to its foreign (i.e., non-USA) affiliates and subsidiaries,

 including but not limited to designated witnesses who can answer the several

 questions that Ford’s counsel was unable to answer in response to questioning

 from the bench on this topic (see ECF No. 105, PageID.3029-3057) and one




                                            9
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20         PageID.3071    Page 10 of 15




  deposition of a Ford executive-level official with responsibility for contributing the

  worldwide sales figures to Ford Motor Company’s Annual Report and SEC filings.

        Ford also resists providing the invoices which would back up its worldwide

  sales figures for vehicles containing the UIM technology, claiming that it does not

  have control over these documents. For the purposes of Rule 34, Sixth Circuit

  jurisprudence holds that documents are “deemed to be within the ‘possession,

  custody or control’ if the party has actual possession, custody or control, or has the

  legal right to obtain the documents on demand.” In re Bankers Trust Co., 61 F.3d

  465, 469 (6th Cir. 1995) (emphasis in original). As previous cases in our District

  have found, “[a] party has control over materials in the possession of a third party

  by virtue of its ability to secure the consent that was necessary to obtain a copy of

  these materials.” Flagg v. City of Detroit, 252 F.R.D. 342, 355 (E.D. Mich. 2008).

  “[E]xamples of circumstances giving rise to control [include]: contractual

  provisions granting legal access; documents in the possession of a party's agent;

  documents in possession of overseas affiliate [sic] . . .” J.S.T. Corp. v. Robert

  Bosch LLC, No. 15-13842, 2019 U.S. Dist. LEXIS 92394, at *22 (E.D. Mich. June

  3, 2019) (citing Flagg, 252 F.R.D. at 353) (emphasis added). Indeed, “[t]he fact

  that the documents are situated in a foreign country does not bar their discovery.”

  Cooper Indus. v. British Aerospace, 102 F.R.D. 918, 920 (S.D.N.Y. 1984) (citing



                                            10
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20        PageID.3072    Page 11 of 15




  Marc Rich & Co. v. United States, 707 F.2d 663, 667 (2d Cir.1983) (grand jury

  investigation), cert. denied, 463 U.S. 1215 (1983)).6

        Ford also argues that German laws protecting individual privacy rights in

  data disbursement prevent European records from being obtained, even though this

  Court previously held that customer information need not be provided. (ECF No.

  76, PageID.2029.) In its reply, InterMotive directs the Court’s attention to Philips

  v. Ford Motor Co., 2016 WL 8505624 (N.D. Cal. Sept. 10, 2016), to undercut

  Ford’s assertion that it lacks control over records kept by Ford-Werke. (ECF No.

  96, PageID.2812.) In Philips ̶ where the court referred to Ford-Werke as “Ford

  Germany” ̶ “Ford identified ten custodians located in Germany who possessed

  documents related to the Ford Fusion and Ford Focus and produced redacted

  documents in the custodian’s possession, collected from Ford Germany, in

  Germany.” Philips, 2016 WL 8505624 at *1. As the Philips court noted with

  respect to the issue of whether Ford “controlled” the documents at Ford-Werke:

        Ford represented to the District Court Judge Lucy Koh in a joint case
        management statement that it had “begun collection efforts related to
        the Focus vehicles included in the subject class” and that “the lead

  6
    Although the Undersigned presumes there are no such issues here, the Court
  parenthetically noted in Flagg that, if a “party ‘could so easily evade discovery’ by
  ‘destroying its own copies and relying on ... copies maintained by its affiliate
  abroad,’ then ‘every United States company would have a foreign affiliate for
  storing sensitive documents[.]’” Id., 252 F.R.D. at 353 (citing Cooper Industries,
  102 F.R.D. at 920).

                                           11
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20          PageID.3073    Page 12 of 15




        steering engineers are located in Europe. Accordingly, Ford also
        expects that it will locate responsive Focus-related documents in
        Europe.”

  Philips, 2016 WL 8505624, at *2. Thus, “Ford would not be able to represent to

  Judge Koh that it had the power to preserve this set of documents if they were out

  of Ford’s control.” Id. Accordingly, the court was satisfied that “Ford has

  demonstrated control over its ten selected custodians [located in Germany] and the

  disputed body of documents that they possess.” Id. It therefore concluded, even

  while taking judicial notice of the German privacy laws, that “Ford has shown

  control over the documents such that it can be ordered to produce them again, this

  time without redactions.” Id. It is hard to imagine that Ford could make such

  representations to one federal court, leading to the conclusion that it has control

  over engineering documents at Ford-Werke, while telling this Court that it

  somehow does not have control over retrieval of either sales information or the

  invoices to back up that sales information on sales which it actually includes in its

  Annual Report. Ford now has the option to either produce voluntarily, as it

  apparently did or offered to do in Philips, or subject itself to a significantly more

  robust level of discovery on this issue. Although the Court will not at this time

  require production of all invoices of sales outside of North America until a more

  definitive record is made as to Ford’s “possession, custody or control” of these

  documents under Fed. R. Civ. P. 34(a)(1), the Court will likewise place the onus on

                                            12
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20        PageID.3074    Page 13 of 15




  Ford to either voluntarily produce the documentation (sans identifying information

  regarding customers, if need be) in support of its forthcoming, third supplemental

  answers to Interrogatory Nos. 10-13 or subject itself to the additional discovery

  outlined above, adopting the same timetable set forth for its forthcoming, second

  supplemental responses to Document Request Nos. 24, 30, 31, 32.7

        (3) The request for Ford to pay InterMotive’s attorney fees in enforcing

  the Court’s order, including its fees in bringing this motion (ECF No. 99,

  PageID.2948) is DENIED, because the international information question raised a

  substantial issue of law as to what the Court can and cannot compel. Also, there

  was a substantial question of fact as to the documents / information over which

  Plaintiffs (Ford Motor Company and Ford Global Technologies, L.L.C.) have

  control, given the Court’s January 28, 2020 statement that Ford can “only produce

  what exists.” (ECF No. 77, PageID.2083.)

        (4) The request for the schedule to be extended at least 30 days from the

  date Ford produces the already-ordered discovery to give time for InterMotive to



  7
   Incidentally, the Court is not convinced that the German privacy law even
  applies. See Philips, 2016 WL 8505624, at *4 (“Confronting the same German
  data-protection statute at issue here, the BrightEdge court found that the BDSG
  does not prohibit the disclosure of protected information because Part 1 § 4(c)
  allows for production of personal information for ‘establishment, exercise or
  defense of legal claims.’”) (quoting BrightEdge Techs., Inc. v. Searchmetrics,
  GmbH., No. 14-CV-01009-WHO (MEJ), 2014 WL 3965062, at *2-3 (N.D. Cal.
  Aug. 13, 2014).
                                             13
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20          PageID.3075     Page 14 of 15




  take its deposition of Ford (ECF No. 99, PageID.2948) is DEEMED

  RESOLVED.

        (5) The request to enter a schedule as to the remaining dates in the case,

  including 90 days for expert discovery, trial, a deadline for a joint final pretrial

  order, a deadline for motions in limine, and a date for the final pre-trial conference

  (ECF No. 99, PageID.2949), is DEEMED RESOLVED, although any such

  agreed upon dates should be submitted to Judge Berg through CM/ECF Utilities as

  a proposed stipulated order, because it would amount to an amendment of one or

  more dates in his October 24, 2019 amended scheduling order (ECF No. 67).

        (6) The request for all other sanctions necessary and appropriate to

  enforce the Court’s authority (ECF No. 99, PageID.2949) is GRANTED in the

  form of the discovery directed above.

        (7) The request to strike InterMotive’s motion (ECF No. 79) for failure

  to comply with E.D. Mich. LR 7.1 and this Court’s Scheduling order (ECF No. 67,

  PageID.1809, 1816) is DENIED. (ECF No. 99, PageID.2949-2950.)

  II.   ORDER

        Accordingly, InterMotive’s motion for sanctions (ECF No. 79) is DEEMED

  RESOLVED IN PART, GRANTED IN PART and DENIED IN PART. The

  attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a period of



                                             14
Case 4:17-cv-11584-TGB-APP ECF No. 106 filed 06/17/20        PageID.3076    Page 15 of 15




  fourteen (14) days after being served with a copy of this order within which to file

  objections for consideration by the district judge under 28 U.S.C. § 636(b)(1).

        IT IS SO ORDERED.


  Dated: June 17, 2020                   ___________________________________
                                         Anthony P. Patti
                                         UNITED STATES MAGISTRATE JUDGE




                                           15
